Citation Nr: 0530567	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  02-20 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to an increased rating for residuals of low 
back strain with degenerative changes and nerve root 
irritation, currently evaluated as 30 percent disabling.  

2.  Entitlement to a total disability compensation rating 
based on individual unemployability due to service-connected 
disability.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to 
February 1972.  

This appeal comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 RO decision, which denied the 
veteran's claim of entitlement to an increased rating for his 
low back disability.  

In July 2004, the Board remanded the case to the RO for 
additional development.  As noted in that remand, the 
veteran, in a November 2002 statement, raised the issue of 
entitlement to secondary service connection for arthritis and 
for a leg disability.  The RO had sent him a letter in 
January 2003 pertinent to the development of these claims, 
but as no additional action has been taken, the claims are 
referred to the RO for further appropriate consideration. 

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


REMAND

Remand is warranted in this appeal to ensure that the veteran 
has been afforded due process.  

First, as noted in the July 2004 Board remand, the veteran 
was afforded a personal hearing at the RO in September 2002, 
which was conducted by a local hearing officer.  A transcript 
of that hearing, however, was not associated with the claims 
file for the reason that there was an apparent mechanical 
malfunction of the taping equipment and the tape failed to 
record the hearing session.  In a letter dated in July 2004, 
the RO informed the veteran of this fact and offered him 
another opportunity to appear for a hearing pertinent to his 
appeal.  In a statement received in August 2005, the veteran 
indicated, among other things, that he wished to have a 
hearing at the RO before the Board of Veterans' Appeals.  
Thereafter, the claims file was from the Appeals Management 
Center in Washington, DC, to the Cleveland RO, for the 
express reason that the veteran had requested a personal 
hearing.  However, the veteran was never scheduled for a 
Board hearing, and there is no indication in the file that he 
has since withdrawn his request for such.  In view of the 
foregoing, the appeal must be returned to the RO so that the 
veteran can be scheduled for a hearing.  38 U.S.C.A. § 7107 
(West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 
(2005).  In so doing, the RO should clarify whether the 
veteran desires a hearing before a traveling Veterans Law 
Judge or a video conference hearing conducted by a Veterans 
Law Judge sitting in Washington, DC.

Second, by rating decision in June 2005, the RO denied the 
veteran's claim of entitlement to a total disability 
compensation rating based on individual unemployability due 
to service-connected disability.  In a statement received by 
the RO in August 2005, it appears that the veteran has 
expressed his disagreement with this decision.  The RO has 
not issued the veteran a statement of the case on this issue.  
When there has been an initial RO adjudication of a claim and 
a timely notice of disagreement has been filed as to its 
denial (see 38 C.F.R. §§ 20.201, 20.302(a) (2005)), thereby 
initiating the appellate process, the claimant is entitled to 
a statement of the case.  As a statement of the case 
addressing the issue of entitlement to a total disability 
compensation rating based on individual unemployability due 
to service-connected disability has not yet been issued, a 
remand is necessary.  See Manlincon v. West, 12 Vet. App. 238 
(1999).  

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should issue the veteran a 
statement of the case on the issue of 
entitlement to a total disability 
compensation rating based on individual 
unemployability due to service-connected 
disability.  The veteran should be 
advised of the time limit in which he can 
perfect an appeal to the Board on this 
issue by filing a substantive appeal.  
See 38 C.F.R. § 20.302.  If, and only if, 
an appeal is perfected on this issue, 
should it be certified to the Board for 
further appellate review.

2.  The RO should also schedule the 
veteran for a personal hearing at the RO 
before a Veterans Law Judge.  In so 
doing, the RO should clarify whether the 
veteran desires a hearing before a 
traveling Veterans Law Judge or a video 
conference hearing conducted by a 
Veterans Law Judge sitting in Washington, 
DC.  After the hearing is conducted, the 
case should be returned to the Board, in 
accordance with appellate procedures.

By this REMAND, the Board intimates no opinion as to the 
ultimate disposition of the appeal.  No action is required of 
the veteran unless he receives further notice.  He does, 
however, have the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).


	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the veteran's appeal.  
38 C.F.R. § 20.1100(b) (2005).

 
 
 
 


